DETAILED ACTION
This FINAL action is in response to Application No. 16/995,460 originally filed 16/995,460. The amendment presented on 08/31/2022 which provides amendments to claims 1 and 7 is hereby acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Based on the arguments The Office notes the following:
	Stanley in scheme 1 with respect to figure 8 (and scheme 2 with respect to Figure 9), discloses “[0036] For each segment 8, a blanking pulse may be applied to electrodes 16, 23 causing all areas of liquid crystal material 21 to switch to or remain in one of two bistable states, for example an OFF state.”. Figure 8 also shows with each field interval (e.g. display interval) the polarity changes. Therefore, Applicants arguments are not persuasive and will be currently maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1 and 7 have been amended to similarly recite (emphasis added) “a liquid crystal display panel comprising a plurality of pixels; a display engine arranged to drive each pixel of the plurality of pixels, in accordance with a drive signal, during each display event of a plurality of display intervals defined by the display engine; and a hologram engine arranged to send multi-level phase holograms for display to the display engine, wherein the method comprises displaying the multi-level phase holograms in immediately consecutive display intervals, wherein each successive multi-level phase hologram of the sequence of multi- level phase holograms corresponds to a different respective image; wherein the display engine is arranged to invert the polarity of the drive signal every n display intervals, wherein n is an integer; such that the polarity of the drive signal does not change during any display interval, in which a respective multi-level phase hologram is displayed, and such that the image corresponding to the displayed multi-level phase hologram changes with each successive display interval.”
	The Office is unclear regarding the amendments to the claims. It would appear that in one limitation (i.e. “displaying the multi-level phase holograms in immediately consecutive display intervals” and “the display engine is arranged to invert the polarity of the drive signal every n display intervals”), Applicant, claims inverting the polarity every display interval however in the subsequent limitation claims that the polarity does not change. These limitations contradict themselves and thus any description of the instant application in which this occurs was not originally described in the specification. Therefore, the amendments to the claims fail to comply with the written description requirement.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas U.S. Patent Application Publication No. 2014/0253987 A1 hereinafter Christmas in view of Stanley U.S. Patent Application Publication No. 2008/0278780 A1 hereinafter Stanley. 

Consider Claim 1:
	Christmas discloses a display device comprising: (Christmas, See Abstract.)
	a liquid crystal display panel comprising a plurality of pixels; (Christmas [0008], “A computer-generated phase-only hologram may be "pixellated".  That is, the phase-only hologram may be represented on an array of discrete phase elements.  Each discrete element may be referred to as a "pixel".  Each pixel may act as a light modulating element such as a phase modulating element.  A computer-generated phase-only hologram may therefore be represented on an array of phase modulating elements such as a liquid crystal spatial light modulator (SLM).  The SLM may be reflective meaning that modulated light is output from the SLM in reflection.”)
	a display engine arranged to drive each pixel of the plurality of pixels, in accordance with a drive signal, during each display interval of a plurality of display intervals defined by the display engine, (Christmas, [0094], [0062], “driving means arranged to drive the array of phase modulating elements of the spatial light modulator to display data representative of a Fourier transform of a nth frame of a sequence of 2D image frames.”)
	a hologram engine arranged to send a sequence of multi-level phase holograms for display to the display engine; and (Christmas, [0094], [0062], “There is also provided a projector for forming a 2D video image, the projector comprising: a spatial light modulator comprising a 2D array of phase modulating elements; processing means arranged to retrieve phase information in the Fourier domain representative of the n.sup.th frame of a sequence of 2D image frames in the spatial domain including using at least one parameter related to retrieval of phase information in the Fourier domain of the (n-1) frame as a starting point; and driving means arranged to drive the array of phase modulating elements of the spatial light modulator to display data representative of a Fourier transform of a nth frame of a sequence of 2D image frames.”)
	wherein the display engine is arranged to display each multi-level phase hologram of the sequence in a respective display interval, (Christmas, [0063], “Embodiments relate to holographic projection that may be used as a generic display medium and therefore capable of showing moving pictures.  This requires the system to be able to compute and display a minimum of 25 frames per second.  One approach would be to simply execute the phase computation algorithm 25 times per second, however in most moving pictures the difference from one frame to the next is relatively small and this could provide a mechanism to reduce to computation time or improve the image quality.”)
	wherein the display intervals used to display the multi-level phase holograms of the sequence are immediately consecutive. (Christmas, [0001], [0006], [0081-0083], See claim 21, [0063], [0094], [0064], “FIG. 3 shows the mean squared error differences from one frame to the next for an example AVI file containing an image of the Earth revolving.  The spikes in the waveform are key frames.”)
	Christmas however does not specify the driving technique of wherein the display engine is arranged to invert the polarity of the drive signal every n display intervals, wherein n is an integer.
	Stanley however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to utilize a polarity inversion technique for a holographic display and thus teaches wherein the display engine is arranged to invert the polarity of the drive signal every n display intervals, wherein n is an integer. (Stanley, [0011], [0059] In one embodiment, a diffraction pattern holographic image is displayed or presented to an observer, wherein a DC balance is maintained.  The positive and negative sub-images may be read into the OASLM as alternate positive and negative sub-images, or as all positive followed by all negative sub-images or in any combination thereof.”)
	wherein each successive multi-level phase hologram of the sequence of multi-level phase holograms corresponds to a different respective image; wherein the display engine is arranged to invert the polarity of the drive signal every n display intervals, wherein n is an integer; (Stanley, [0011], [0059] [0049], “FIG. 8 illustrates an embodiment where all segments 8 of the OASLM 6 are blanked to OFF (e.g. at time period K0). A succession of positive sub-images are loaded into the EASLM 4 (e.g. at time period K1) and written into each segment of the OASLM (e.g. at time period K2). After all n positive sub-images have been written into the OASLM in a first time-field (field 1), the read light 10 is applied and the diffraction pattern 27 observed. Following this, all segments of the OASLM are blanked to OFF, and a succession of negative sub-images are similarly loaded into the EASLM and OASLM segments followed by application of the read light 10.”)
	such that the polarity of the drive signal does not change during any display interval, in which a respective multi-level phase hologram is displayed, and such that the image corresponding to the displayed multi-level phase hologram changes with each successive display interval. (Stanley, [0036], “For each segment 8, a blanking pulse may be applied to electrodes 16, 23 causing all areas of liquid crystal material 21 to switch to or remain in one of two bistable states, for example an OFF state.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize providing the known technique of polarity inversion in a liquid crystal display as taught in Stanley as this was known to be provided for the purpose so as to give DC balance. (Stanley, [0059-0060])
Consider Claim 2:
	Christmas in view of Stanley disclose a display device as claimed in claim 1 wherein each hologram is displayed during only one display interval. (Christmas, [0006], [0079], “The skilled person will understand that the improved method disclosed herein is equally applicable to the calculation of a hologram used to form a three-dimensional reconstruction of an objection.  The sequential image frames may be 1D, 2D and/or 3D image frames, or any sequence thereof.”)
Consider Claim 3:
	Christmas in view of Stanley disclose a display device as claimed in any preceding claim wherein the hologram engine is arranged to calculate each hologram using an iterative phase retrieval algorithm. (Christmas, [0019], “The Gerchberg-Saxton algorithm iteratively applies spatial and spectral constraints while repeatedly transferring a data set (amplitude and phase), representative of I.sub.A(x,y) and I.sub.B(x,y), between the spatial domain and the Fourier (spectral) domain.”)
Consider Claim 4:
	Christmas in view of Stanley disclose a display device as claimed in any preceding claim wherein each pixel is a Freedericksz cell comprising nematic liquid crystal. (Christmas, [0091-0099], [0091], “The structure of an LCOS device is shown in FIG. 8.”)
Consider Claim 5:
	Christmas in view of Stanley disclose a holographic projector comprising: a display device as claimed in any preceding claim; and a light source arranged to illuminate each hologram during the corresponding display interval such that a holographic reconstruction corresponding to each hologram is formed on a replay plane spatially separated from the display device. (Christams, [0086], [0014], “FIG. 1 shows an example of using a reflective SLM, such as a LCOS, to produce a holographic reconstruction at a replay field location, in accordance with the present disclosure.”)
Consider Claim 6:
	Christmas in view of Stanley disclose a head-up display comprising the holographic projector of claim 5. (Christmas, [0085], “The skilled person will understand that a user may view a real image or virtual image of the holographic reconstruction.  In particular, embodiments in accordance with the present disclosure may be implemented in a head-up display.”)
Consider Claim 7:
	Christmas discloses a method of driving a display device, wherein the display device comprises: (Christmas, See Abstract.)
	a liquid crystal display panel comprising a plurality of pixels; (Christmas [0008], “A computer-generated phase-only hologram may be "pixellated".  That is, the phase-only hologram may be represented on an array of discrete phase elements.  Each discrete element may be referred to as a "pixel".  Each pixel may act as a light modulating element such as a phase modulating element.  A computer-generated phase-only hologram may therefore be represented on an array of phase modulating elements such as a liquid crystal spatial light modulator (SLM).  The SLM may be reflective meaning that modulated light is output from the SLM in reflection.”)
	a display engine arranged to drive each pixel of the plurality of pixels, in accordance with a drive signal, during each display event of a plurality of display intervals defined by the display engine, (Christmas, [0094], [0062], “driving means arranged to drive the array of phase modulating elements of the spatial light modulator to display data representative of a Fourier transform of a nth frame of a sequence of 2D image frames.”)
	a hologram engine arranged to send multi-level phase holograms for display to the display engine, (Christmas, [0094], [0062], “There is also provided a projector for forming a 2D video image, the projector comprising: a spatial light modulator comprising a 2D array of phase modulating elements; processing means arranged to retrieve phase information in the Fourier domain representative of the n.sup.th frame of a sequence of 2D image frames in the spatial domain including using at least one parameter related to retrieval of phase information in the Fourier domain of the (n-1) frame as a starting point; and driving means arranged to drive the array of phase modulating elements of the spatial light modulator to display data representative of a Fourier transform of a nth frame of a sequence of 2D image frames.”)
	wherein the method comprises displaying the multi-level phase holograms in immediately consecutive display intervals. (Christmas, [0001], [0006], [0081-0083], See claim 21, [0063], [0094], [0064], “FIG. 3 shows the mean squared error differences from one frame to the next for an example AVI file containing an image of the Earth revolving.  The spikes in the waveform are key frames.”)
	Christmas however does not specify the driving technique of wherein the display engine is arranged to invert the polarity of the drive signal every n display intervals, wherein n is an integer.
	Stanley however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to utilize a polarity inversion technique for a holographic display and thus teaches wherein each successive multi-level phase hologram of the sequence of multi-level phase holograms corresponds to a different respective image; wherein the display engine is arranged to invert the polarity of the drive signal every n display intervals, wherein n is an integer; (Stanley, [0011], [0059] [0049], “FIG. 8 illustrates an embodiment where all segments 8 of the OASLM 6 are blanked to OFF (e.g. at time period K0). A succession of positive sub-images are loaded into the EASLM 4 (e.g. at time period K1) and written into each segment of the OASLM (e.g. at time period K2). After all n positive sub-images have been written into the OASLM in a first time-field (field 1), the read light 10 is applied and the diffraction pattern 27 observed. Following this, all segments of the OASLM are blanked to OFF, and a succession of negative sub-images are similarly loaded into the EASLM and OASLM segments followed by application of the read light 10.”)
	such that the polarity of the drive signal does not change during any display interval, in which a respective multi-level phase hologram is displayed, and such that the image corresponding to the displayed multi-level phase hologram changes with each successive display interval. (Stanley, [0036], “For each segment 8, a blanking pulse may be applied to electrodes 16, 23 causing all areas of liquid crystal material 21 to switch to or remain in one of two bistable states, for example an OFF state.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize providing the known technique of polarity inversion in a liquid crystal display as taught in Stanley as this was known to be provided for the purpose so as to give DC balance. (Stanley, [0059-0060])
Consider Claim 8:
	Christmas in view of Stanley disclose a method of projecting a reconstruction of an image, the method comprising: (Christmas, [0002], [0011], “The phase-delay distribution may be applied to an incident light wave (by illuminating the LCOS SLM, for example) and reconstructed.”)
	calculating a multi-level phase hologram corresponding to the image; the method of claim 7; and (Christmas, [0012], “A computer-generated hologram may be calculated in a number of ways, including using algorithms such as Gerchberg-Saxton.”  See also rejection of claim 7 above.)
	 illuminating each multi-level phase hologram during the corresponding display interval such that a holographic reconstruction of each image is formed on a replay plane spatially separated from the display device. (Christmas, [0086], [0014], “FIG. 1 shows an example of using a reflective SLM, such as a LCOS, to produce a holographic reconstruction at a replay field location, in accordance with the present disclosure.”)
Consider Claim 9:
	Christmas in view of Stanley disclose a method of projecting a reconstruction of an image as claimed in claim 8 wherein the step of calculating the multi-level phase hologram comprises using an iterative phase retrieval algorithm. (Christmas, [0019], “The Gerchberg-Saxton algorithm iteratively applies spatial and spectral constraints while repeatedly transferring a data set (amplitude and phase), representative of I.sub.A(x,y) and I.sub.B(x,y), between the spatial domain and the Fourier (spectral) domain.”)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626